internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to plr-162226-01 cc psi b5 date date legend taxpayer state a corporation b city c substation d city e company f urban renewal area g a b dear this letter responds to your letter of date and subsequent correspondence submitted on behalf of taxpayer requesting a private_letter_ruling that amounts paid_by a local development authority in connection with the design construction and installation of a substation upgrade represents a contribution to the capital of taxpayer under sec_118 of the internal_revenue_code and not contributions in aid of construction under sec_118 taxpayer provides the following representations facts taxpayer is an investor-owned regulated_public_utility company organized and existing under the laws of state a taxpayer is engaged principally in the business of electrical generation transmission and distribution taxpayer files a consolidated_return with its parent_corporation b both are accrual calendar_year taxpayers that file a consolidated_return with the district_director of the internal_revenue_service in city c taxpayer intends to install two new high voltage circuit breakers at substation d in city e the total cost of the upgrade is expected to be a the new circuit breakers will have a high-speed communication network with other circuit breakers on either side of the power loop in the area when a problem occurs on the loop the new circuit breakers will isolate the faulty section quickly this upgrade is expected to reduce outage times from the current seconds to seconds the upgrade will primarily benefit industrial customers in a designated revenue allocation district taxpayer represents that the city e development authority a state entity charged with making infrastructure improvements to promote economic growth in the state is funding one half of the cost of the upgrade in order to promote economic growth in deciding to fund this particular project the city e development authority is seeking to attract high technology companies to the area by assuring a reliable power supply for the manufacturing of technology related products a private manufacturing company located in city e company f is funding the other half of the circuit breaker costs company f uses approximately b percent of the power distributed through substation d taxpayer notes that the city e development authority will fund the circuit breakers through the issuance of tax increment bonds pursuant to state law city and county municipalities in state a declare certain areas to be urban renewal areas in turn the board_of directors of the city e development authority possesses the authority to recommend the creation of revenue allocation districts within any existing urban renewal area in the present case substation d is located in the urban renewal area g a designated revenue allocation district the city e development authority will issue the bonds to finance certain improvements including the circuit breaker project payable solely from incremental increases if any in property taxes in the revenue allocation district the incremental increases represent the difference between what the property_tax would have been before improvement compared to taxes assessed and collected by the city or county after the improvement ie the taxes assessed on the increased value of the property taxpayer asserts that while the payment for the circuit breakers will lead to more reliable electrical service to customers in urban renewal area g the upgrade will not result in new or additional capacity to customers the taxpayer further asserts the provision of more reliable electric service is an infrastructure improvement aimed at benefitting the area served by the taxpayer as a whole by encouraging economic growth in the area law and analysis sec_61 and sec_1_61-1 of the income_tax regulations provide that gross_income means all income from whatever source derived unless excluded by law sec_118 provides that in the case of a corporation gross_income does not include any contribution_to_the_capital_of_the_taxpayer sec_118 as amended by section a of the tax_reform_act_of_1986 the act provides that for purposes of subsection a except as provided in subsection c the term contribution to the capital of taxpayer does not include any contribution_in_aid_of_construction ciac or any other contribution as a customer or potential customer sec_1_118-1 of the income_tax regulation provides in part that sec_118 applies to contributions to capital made by persons other than shareholders for example the exclusion applies to the value of land or other_property contributed to a corporation by a government unit or by a civic group for the purpose of enabling the corporation to expand its operating facilities however the exclusion does not apply to any money or property transferred to the corporation in consideration for goods or services rendered or to subsidies paid to induce the taxpayer to limit production the legislative_history to sec_118 indicates that the exclusion_from_gross_income for nonshareholder contributions to capital of a corporation was intended to apply to those contributions that are neither gifts because the contributor expects to derive indirect benefits nor payments for future services because the anticipated future_benefits are too intangible the legislative_history also indicates that the provision was intended to codify the existing law that had developed through administrative and court decisions on the subject h_r rep no 83rd cong 2d sess s rep no 83rd cong 2d sess in general the amendment made by section of the act to sec_118 was intended to require a regulated_public_utility to include in income the value of any ciac made to encourage the provision of services by the utility to a customer as a result under the act all ciacs even those received by a regulated_public_utility such as the taxpayer are includable in the gross_income of the receiving corporation the house ways_and_means_committee report house report states that property including money is a ciac rather than a contribution_to_capital if it is contributed to provide or encourage the provision of services to or for the benefit of the person making the contribution h_r rep no 99th cong 1st sess vol c b a utility is considered as having received property to encourage the provision of services if any one of the following conditions is met the receipt of the properties is a prerequisite to the provision of the services the receipt of the property results in the provision of services earlier than would have been the case had the property not been received or the receipt of the property otherwise causes the transferor to be favored in any way the house report also states that the repeal of the special exclusion does not affect transfers of property that are not made for the provision of services but rather relates to the benefit of the public as a whole h_r rep no 99th cong 1st sess vol c b notice_87_82 1987_2_cb_389 provides additional guidance on the treatment of ciacs notice_87_82 provides examples of a governmental entity paying for utility_services both as the primary beneficiary and also on behalf of third party customers the notice provides for example assume a utility receives a payment relating to the relocation or extension of utility facilities to a newly constructed municipal building eg a public hospital civic center or museum whose operations are conducted for the benefit of the community at large assume also that payment of the relocation fee was required in order to obtain utility_services for the new_building since the relocation fee is a prerequisite to the provision of services to the customer the fee is a ciac and included in gross_income even though the customer is exclusively engaging in activities for the public benefit similarly payments that are made to a utility as a prerequisite to the utility providing new or additional services to particular customers are treated as ciacs and included in gross_income because such payments are a prerequisite to the provision of services by the utility although a governmental entity may be making the payment in question notice c b pincite emphasis added in the instant case the customers located in the urban renewal area g will receive the benefit of more reliable electrical services resulting from city e development authority’s payment to taxpayer for upgrading taxpayer’s circuit breakers we disagree with the taxpayer’s assertion that the phrase new or additional services in notice_87_82 is limited to situations involving increased capacity rather the term new or additional services includes an enhancement or upgrade of service of the type occurring in the present case ie the provision of more reliable electrical service for utility customers as notice_87_82 provides a payment resulting in new or additional services by a utility transferee to particular customers will constitute a ciac notwithstanding a governmental entity may be making the payment based solely on the foregoing analysis and the representations made by the taxpayer we rule that the payment to taxpayer by the city e development authority constitutes a ciac under sec_118 and therefore the payment cannot be considered a contribution_to_capital under sec_118 in accordance with the power_of_attorney we are sending a copy of this letter to taxpayer and to taxpayer’s second authorized representative this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent sincerely walter h woo senior technician reviewer branch office of the associate chief_counsel passthroughs and special industries enclosure copy
